ALLEN, J.
1. The state court will take judicial notice of regulations made by the Commissioner of Prohibition and issued by the United States Treasury Department.
2. Under the provisions of the Volstead1 Act, to the effect that every permit to sell and use intoxicating liquor for other than beverage purposes shall give the name and address of the person to whom it is issued, and shall designate and limit the acts that are permitted, and the time when and place where such acts are to be performed, it is unlawful to keep liquor covered by such permit in a place different from the place where such liquor is to be sold or kept.
3. The statutory limitation for filing a petition in error to reverse a judgment in a civil action has no application to a criminal action.
4. Sections 11564 and 13680, General Code, apply only to trial courts.
5. Intent is not an 'element of the offense of unlawful possession of intoxicating liquor within the meaning of Section 6212-15, General Code.
Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Jones, Matthias and Day, JJ., concur.